Worden, J.
This was an action by Leonard against Fromm, to recover an account for several years boarding and lodging. The amount claimed by the plaintiff was 836 dollars. The defendant pleaded, amongst other things, a set-off, amounting to 552 dollars and 37 cents.
There is no controversy as to the correctness of the set-off. The cause was tried by a jury, who returned the following answers to questions propounded, together with a general verdict, viz:
Questions propounded to the jury:
1. “ State at what time defendant commenced boarding at plaintiff’s, and the time he quit.
2. “ State what the boarding was worth at the time the defendant commenced boarding.
3. “ State whether there was a contract between the parties at any time during the defendant’s stay with the plaintiff, that the defendant should pay a higher price at any subsequent time than what board was worth at the time he commenced boarding; if so, state the price agreed upon.
4. “ State how long a time the defendant was absent in the year from the boarding house, every year during the time he stayed with plaintiff, and also state the deduction he is entitled to for absent time.
5. “State what credit the defendant is entitled to, and what amount he proved in his set-off.”
Answers of jury:
*244“Ans. to question 1. August 20th, 1850. Quit June 25th, 1856.
“Ans. to question 2. 2 dollars and 25 ceuts per week.
“Ans. to question 8. No contract.
“Ans to question 4. Two and a half months per year. Deduction 2 dollars and 25 cents per week.
Whole deduction............. $185 00
552 37
Defendant’s account.................................. $687 37
Plaintiff’s account.................................... 682 50
Balance due defendant.............................. $4 87
“We the jury, find for the defendant, and that he is entitled to, the sum of 4 dollars and 87 cents.
“ J. C. Todd, Foreman.”
On this finding, the Court, on motion, rendered judgment in favor of the plaintiff for the sum of 124 dollars and 73 cents. Exception was duly taken.
We are unable to discover any ground on which the judgment can be sustained. The general verdict is not, in any manner, inconsistent with the special findings. Boarding, from August 20th, 1850, to June 25th, 1856, at the rate determined by the jury, would perhaps amount to a dollar or two more than the amount computed by the jury. So would the deduction to be made from that time, estimating it two and a half months per year, amount to more than the sum computed by the jury. If any error occurred in the computation, it consisted in finding too small a sum as the balance due the defendant. But the computation was correct enough for all practical purposes.
Per Curiam,. — The judgment below is reversed, with costs, and the cause remanded, with instructions to the Court below *245to render judgment in favor of the defendant for the amount found due him by the jury.
George Gardner and F. J. Mattler, for the appellant.